Citation Nr: 0608568	
Decision Date: 03/24/06    Archive Date: 04/04/06	

DOCKET NO.  04-34 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1969 to 
January 1971, which included service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for bilateral hearing 
loss.  The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  

REMAND

Although the veteran initially claimed that he had bilateral 
hearing loss which was attributable to Agent Orange exposure 
during service in Vietnam, he later argued that current 
hearing loss was attributable to acoustic trauma and a loud 
noise environment during military service.  A detailed 
description of all claimed exposure to acoustic trauma during 
service is included in the transcript of his personal hearing 
before the undersigned in March 2005.  Although combat 
service is not presently documented in the veteran's DD Form 
214, the veteran argues, among other things, that he served 
as a perimeter guard during service in Vietnam and that he 
occasionally exchanged weapons fire with the enemy.  The 
veteran also claims exposure to significant acoustic trauma 
from various light and heavy weapons during SERE (Survival, 
Evasion, Resistance & Escape) school at Camp Pendleton, 
California, prior to his transfer overseas.  The veteran's DD 
Form 214 does not confirm attendance at SERE school.  The 
veteran's allegations of participation in combat with the 
enemy and attendance at SERE school may be corroborated from 
his service personnel records which are not presently on 
file.  

Both in testimony before the undersigned, and earlier in an 
April 2002 private medical record, the veteran has reported 
first being prescribed hearing aids in 1979.  Although it is 
clear that the RO did assist the veteran in attempting to 
collect all records in support of his claim, there are at 
present no records documenting that the veteran had his 
hearing tested or that he was prescribed hearing aids in 
1979, a time that is somewhat closer to service separation in 
1971.  With the veteran's assistance and consent, any 
available records from 1979 objectively corroborating hearing 
testing and prescription of hearing aids should be obtained 
and included in the claims folder.  

Although the veteran's service enlistment audiometric 
examination in April 1969 contained pure tone decibel 
thresholds for the left ear at 2,000, 3,000, and 4,000 Hertz 
of 30, 25, and 30, respectively, and although he 
affirmatively noted on the report of medical history at 
enlistment that he had prior ear trouble and running ears, 
the physical examination for enlistment essentially noted 
that hearing was normal and the presumption of sound 
condition must apply.  There are no periodic audiometric 
examinations during service, nor any other indication of 
hearing loss during service, although the veteran was noted 
in 1969 to be treated for a single episode of otitis externa 
for one ear which appears to have been acute and transitory 
and resolved prior to service separation.  The audiometric 
examination for separation in January 1971 shows entirely 
normal hearing for each ear at all of the relevant 
frequencies for speech.  Chronologically, the next 
audiometric examination on file is from August 2004, over 31 
years after service separation.  The veteran is not shown to 
meet the criteria for hearing loss for VA disability 
compensation purposes under 38 C.F.R. § 3.385 (2005) until 
August 2004.  Because there is some indication of hearing 
loss, at least at enlistment, and because the veteran has 
alleged incidents of service attributable to combat with the 
enemy, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002), are arguably applicable.  Accordingly, 
the Board would find it useful to have the veteran referred 
for a VA audiometric examination with a request for opinions 
consistent with VCAA at 38 U.S.C.A. § 5103A (d).  

For these reasons, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran was already provided 
adequate VCAA notice in October 2002 and 
this need not be reaccomplished.  The 
veteran should be requested to conduct a 
search and to obtain records of his 
audiometric examination and subsequent 
prescription of hearing aids in 1979.  A 
medical release form should also be 
provided to the veteran, and if he cannot 
obtain and submit these records himself 
but he requests VA to do so on his 
behalf, he should return a properly 
completed medical release form with the 
specific details necessary so that the RO 
may collect these records on the 
veteran's behalf.  All records obtained 
should be included in the claims folder.

2.  A medical records specialist should 
request and obtain a copy of all 
available service personnel records for 
the veteran.  This should include, but is 
not limited to, records of the veteran's 
military assignments, all military 
training and schools completed, all 
enlisted performance reports, and every 
personnel record which may be available 
on any subject.  All records obtained 
must be added to the claims folder.

3.  After completion of the above 
development, the veteran should be 
referred for an audiometric examination.  
The claims folder must be made available 
to the VA audiologist for review in 
conjunction with the examination.  The 
audiologist should perform and prepare a 
report of audiometric examination which 
includes findings for the pure tone 
decibel thresholds for speech at 500 
through 4,000 Hertz with speech 
discrimination testing for each ear.  
Additionally, the audiometric examiner's 
attention is directed to the veteran's 
testimony regarding acoustic trauma 
exposure during service and into the two 
remote audiometric examinations presently 
on file from enlistment in April 1969 and 
separation in January 1971.  The 
audiologist should also review any 
records obtained from 1979 where the 
veteran has reported that he was first 
tested for hearing loss and provided 
hearing aids (if found on remand).  The 
simple question presented in this appeal 
is whether it is more, less, or equally 
likely that any hearing loss shown at 
present is reasonably related to acoustic 
trauma to which the veteran was exposed 
during service.  While little information 
has been provided regarding the veteran's 
post-service exposure to acoustic trauma, 
it is documented in the claims folder 
that at least from 1990 until present the 
veteran has worked as a diesel mechanic.  
The audiologist is required to provide a 
statement of reasons and bases supporting 
any opinion provided.  In this regard, 
the Board requests the audiologist to 
indicate whether or not hearing loss 
disability directly attributable to 
acoustic trauma generally has a rather 
immediate onset, or whether acoustic 
trauma may not reveal itself through 
audiometric examination for lengthy 
periods of time after the initial 
exposure.  

After completion of the above development, the RO should 
again address the veteran's claim.  If the decision is not to 
his and the representative's satisfaction, they must be 
provided with a supplemental statement of the case which 
includes a discussion of the development requested in this 
REMAND.  They must be offered an opportunity to respond.  The 
case should then be returned to the Board after compliance 
with all appellate procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


